823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond COATES, Defendant-Appellant.
No. 86-5690
United States Court of Appeals, Fourth Circuit.
Argued June 5, 1987.Decided July 9, 1987.

Stephen J. Crum, for appellant.
Barry Tapp, Special Assistant United States Attorney (Henry E. Hudson, United States Attorney; Lorraine Kibler, Paralegal Specialist, on brief), for appellee.
Before WILKINSON, Circuit Judge, MICHAEL, U. S. District Judge, Western District of Virginia, and SMALKIN, U. S. District Judge, District of Maryland, by designation.
PER CURIAM:


1
This is an appeal from a judgment of conviction entered by the District Court, sitting without a jury, upon a single charge of violation of 22 District of Columbia Code Sec. 505(a), arising out of an assault upon a correctional officer at Lorton Correctional Facility, perpetrated by the appellant, an inmate at that Facility.  (The cited provision of the District of Columbia Code has extra-territorial application because the Lorton facility, though located in the Eastern District of Virginia, is a correctional facility of the District of Columbia.)


2
The District Judge had the opportunity to see and hear all the witnesses, and, based upon his credibility determinations, he chose to credit the testimony of the assaulted officer and the Government's other witnesses, as opposed to that of the appellant and his witness, a fellow inmate.  The Government's witnesses' testimony, if believed, was clearly sufficient to sustain a conviction under D. C. Code Sec. 505(a).  See Johnson v. United States, 298 A.2d 516 (D.C. App. 1972); Pino v. United States, 370 F.2d 247 (D.C. Cir. 1966), cert. denied, 387 U.S. 922 (1967).


3
Clearly, the District Judge, as the trier of fact, had the best opportunity to resolve the disputed issues of fact.  His credibility determinations and his findings of fact will not be disturbed on appeal unless clearly erroneous.  Cf. Anderson v. City of Bessemer, 470 U.S. 564 (1985).  Based upon its review of this record, this Court concludes that the findings of the District Judge were not clearly erroneous, but, rather, were amply supported by the record, fully justifying the conviction entered against the appellant.


4
AFFIRMED.